[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO STRIKE (DOCKET ENTRY NO. 123)
Before the court is the defendant's motion to strike the second count of the plaintiff's second revised complaint on the ground that the plaintiff has merely reaffirmed and realleged the facts contained in the negligence count into the second count of the complaint, which alleges recklessness. The court has examined the first and second counts and, contrary to the defendant's assertion, determines that the plaintiff has in fact alleged facts separate and distinct from the negligence count that would support a claim for recklessness. The court also notes that when a plaintiff seeks double and treble damages pursuant to General Statutes § 14-295, as in this case, this court has previously ruled that a plaintiff need only allege that a plaintiff has recklessly CT Page 7237 violated one of the statutes enumerated in § 14-295 and that the violation was a substantial factor in causing the plaintiff's injuries. See Erdman v. Dowdy, Superior Court, judicial district of Fairfield at Bridgeport, Docket no. 360603 (March 29, 2000, Skolnick, J.) The plaintiff has done that in this case.1
Accordingly, the defendant's motion to strike the second count of the plaintiff's revised complaint is denied.
SKOLNICK, J.